Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 03/20/2021.  Claims 1, 8, 13 and 21-37 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 13 and 21-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27, 28 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "user selection of the target device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
28 recites the limitation "the user selecting the target device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "user selection of the target device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 26 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoden (US 2019/0320219).
Consider claim 8, Yoden clearly teaches a computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor ([0243]) to:

receive a cast command generated by input to a source device; (Fig. 9A: Media playback device receives a cast request from cast device 100, [0140], [0149].)

determine whether a target device is in use; (Fig. 9A: In step s250 it is determined if there is conflicting playback on the playback device, [0149].)

(If there is no conflicting playback then the cast content will be presented in full screen layout, [0149].)

responsive to determining that the target device is in use and presenting second content different from the first content, present a prompt allowing a user to select whether the target device is to present the first content on the target device in a second format; (Figs. 9A and 10E: If there is conflicting playback on the playback device 100 then the user will be allowed to select between the layout templates E13 in area A4, [0153].) and

responsive to the user selecting the target device to present the first content on the target device in the second format present the first content as cast from the source device on the target device in the second format. (A selection of one of the layout templates E13 may invoke control of the screen layout to the layout corresponding to the selected template E13 on the media playback device 100, [0153].)

Consider claim 26, Yoden clearly teaches the prompt is presented on the target device. (Fig. 10E, [0153])

Consider claim 27, Yoden clearly teaches user selection of the target device to present the first content on the target device in the second format is received via user selection of at least one key on a remote control associated with the target device. ([0172], [0248])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 21-23 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yoden (US 2019/0320219) in view of Herigstad et al. (US 2015/0309687), herein Herigstad.
Consider claim 1, Yoden clearly teaches a first device (Fig. 4: UE 100, [0137]), comprising: 

at least one processor; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor ([0243]) to:

receive a cast command in response to input to a source device; (Fig. 9A: Media playback device receives a cast request from cast device 100, [0140], [0149].)

establish a cast mode to cast first content from the source device to a target device pursuant to the cast command, the cast mode being established based at least in part on information appertaining to the target device; (Fig. 9A: In step s250 it is determined if there is conflicting playback on the playback device, [0149].)

(If there is no conflicting playback then the cast content will be presented in full screen layout, [0149].) and

responsive to establishing a second cast mode, present the first content on the target device in a second format, the second format comprising presentation of the first content over top of at least a portion of second content being presented on the target device, the second content being different from the first content. (Figs. 9B: If there is conflicting playback then the layout of the display will be set to overlap layout, [0149].)

However, Yoden does not explicitly teach the second format comprising semi-transparent presentation of the first content over top of at least a portion of second content being presented on the target device.

In an analogous art, Herigstad, which discloses a system for video processing, clearly teaches the second format comprising semi-transparent presentation of the first content over top of at least a portion of second content being presented on the target device. (Secondary content is displayed as a partially transparent overlay over the primary content, [0010], [0094]-[0097].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Yoden by the second format comprising semi-transparent presentation of the first content over top of at least a portion of second content being presented on the target device, as taught by Herigstad, for the benefit of enabling the viewer to partially see the primary content below the secondary content.
	
Consider claim 21, Yoden combined with Herigstad clearly teaches the first format comprises full screen opaque presentation of the first content at the target device. (If there is no conflicting playback then the cast content will be presented in full screen layout, [0149] Yoden.)

Consider claim 22, Yoden combined with Herigstad clearly teaches semi-transparent presentation of the first content over top of at least the portion of the second content comprises presentation so that at least the portion of the second content remains able to be seen under the first content as presented on the target device. (Secondary content is displayed as a partially transparent overlay over the primary content, [0010], [0094]-[0097] Herigstad.)

claim 23, Yoden combined with Herigstad clearly teaches the first content is presented on a corner of a screen of the target device. (Fig. 9B, [0149] Yoden)

Consider claim 28, Yoden combined with Herigstad clearly teaches the instructions are executable to: responsive to the user selecting the target device to present the first content on the target device in the second format, present the first content as cast from the source device on the target device in the second format so that the first content is presented semi-transparently over at least a portion of the second content. (Secondary content is displayed as a partially transparent overlay over the primary content, [0010], [0094]-[0097] Herigstad.)

Consider claim 29, Yoden combined with Herigstad clearly teaches the first format comprises full screen opaque presentation of the first content at the target device. (If there is no conflicting playback then the cast content will be presented in full screen layout, [0149] Yoden.)

Consider claim 30, Yoden combined with Herigstad clearly teaches semi-transparent presentation of the first content over at least the portion of the second content comprises presentation so that at least the portion of the second content remains able to be seen under the first content as presented on the target device. (Secondary content is displayed as a partially transparent overlay over the primary content, [0010], [0094]-[0097] Herigstad.)

Claims 13, 31, 32, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yoden (US 2019/0320219) in view of Glazier et al. (US 2017/0208364), herein Glazier.
Consider claim 13, Yoden clearly teaches a method, comprising: 

identifying a cast command; (Fig. 9A: Media playback device receives a cast request from cast device 100, [0140], [0149].)

responsive to the cast command: sending the content from the source device to the target device or receiving the content at the target device from the source device; (Cast device 100 may cast local content to media playback device 100, [0139].) and

causing the content to be presented on the target device. (If there is conflicting playback then the layout of the display will be set to overlap or sharing layout and if there is no conflicting playback then the cast content will be presented in full screen layout, [0149].)

However, Yoden does not explicitly teach energizing a target device to subsequently present content from a source device, and/or awakening the target device from a sleep mode to subsequently present the content from the source device; responsive to the target device being energized and/or awakened, sending the content from the source device to the target device or receiving the content at the target device from the source device.

In an analogous art, Glazier, which discloses a system for video processing, clearly teaches energizing a target device to subsequently present content from a source device, and/or awakening the target device from a sleep mode to subsequently present the content from the source device; responsive to the target device being energized and/or awakened, sending the content from the source device to the target device or receiving the content at the target device from the source device. (Casting device 108 powers on output device 106 then outputs media content through the display device 106, [0028]-[0033].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Yoden by energizing a target device to subsequently present content from a source device, and/or awakening the target device from a sleep mode to subsequently present the content from the source device; responsive to the target device being energized and/or awakened, sending the content from the source device to the target device or receiving the content at the target device from the source device, as taught by Glazier, for the benefit of reducing the power requirements of the system.

Consider claim 31, Yoden combined with Glazier clearly teaches the instructions are executable to: responsive to determining that the target device is not in use: energize the target device to subsequently present the first content in the first format, and/or awaken the target device from a sleep mode to subsequently present the first content in the first format; and present the first content on the target device in the first format based on the target device being energized and/or awakened. (Casting device 108 powers on output device 106 then outputs media content through the display device 106, [0028]-[0033] Glazier.)

Consider claim 32, Yoden combined with Glazier clearly teaches causing the content to be presented on the target device based on information appertaining to use of the target device. (Fig. 9A: In step s250 it is determined if there is conflicting playback on the playback device, [0149] Yoden.)
claim 36, Yoden combined with Glazier clearly teaches responsive to receiving the cast command, presenting a prompt allowing a user to select whether the target device is to present the content; and causing the content to be presented responsive to the user selecting the target device to present the content. (The user is presented with a prompt prior to casting the content to the display device, [0150] Glazier.)

Consider claim 37, Yoden combined with Glazier clearly teaches user selection of the target device to present the content is received via receipt of a voice command. ([0172], [0248] Yoden)

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoden (US 2019/0320219) in view of Herigstad et al. (US 2015/0309687) in view of Glazier et al. (US 2017/0208364).
Consider claim 24, Yoden combined with Herigstad clearly teaches the target device is to present the first content as part of the second cast mode. (Figs. 9B, [0149].)

However, Yoden combined with Herigstad does not explicitly teach responsive to receiving the cast command but prior to presenting the first content in the second format, present a prompt allowing a user to select whether the target device is to present the first content as part of the second cast mode.

In an analogous art, Glazier, which discloses a system for video processing, clearly teaches responsive to receiving the cast command but prior to presenting the first content in the second format, present a prompt allowing a user to select whether the target device is to present the first content as part of the second cast mode. (The user is presented with a prompt prior to casting the content to the display device, [0150].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Yoden combined with Herigstad by responsive to receiving the cast command but prior to presenting the first content in the second format, present a prompt allowing a user to select whether the target device is to present the first content as part of the second cast mode, as taught by Glazier, for the benefit of ensuring the user wishes to display the cast content.
	
Consider claim 25, Yoden combined with Herigstad and Glazier clearly teaches the instructions are executable to: responsive to receiving the cast command but prior to presenting the first content in the first format: energize the target device ([0150] Glazier)

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yoden (US 2019/0320219) in view of Glazier et al. (US 2017/0208364) in view of Herigstad et al. (US 2015/0309687).
Consider claim 33, Yoden combined with Glazier clearly teaches causing the content to be presented on the target device.

However, Yoden combined with Glazier does not explicitly teach the second format comprising semi-transparent presentation of the first content over top of at least a portion of second content being presented on the target device.

In an analogous art, Herigstad, which discloses a system for video processing, clearly teaches causing the content to be presented on the target device semi-transparently. (Secondary content is displayed as a partially transparent overlay over the primary content, [0010], [0094]-[0097].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Yoden combined with Glazier by causing the content to be presented on the target device semi-transparently, as taught by Herigstad, for the benefit of enabling the viewer to partially see the primary content below the secondary content.

Consider claim 34, Yoden combined with Glazier and Herigstad clearly teaches the content is first content, and wherein the method comprises: causing the first content to be presented on the target device semi-transparently over second content also being presented on the target device. (Secondary content is displayed as a partially transparent overlay over the primary content, [0010], [0094]-[0097] Herigstad.)

Consider claim 35, Yoden combined with Glazier and Herigstad clearly teaches the content is first content, and wherein semi-transparent presentation of the first content on the target device comprises presentation so that at least a portion of second content also being presented on the target device remains able to be seen under the first content as presented on the target device. (Secondary content is displayed as a partially transparent overlay over the primary content, [0010], [0094]-[0097] Herigstad.)


Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425